Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 11/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 11/03/2021 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, independent claim 1 and any related dependent claims that may apply include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent 11,190,699 in view of CHO et al. (U.S. Publication 2014/0022351)
As to claims 1, 9 & 17, instant application discloses obtaining an image captured by an imaging unit (See ‘699 Claim 1 discloses an image captured by an imaging unit); setting a maximum size and a minimum size for detecting an object whose size is between the maximum size and the minimum size from the image (See ‘699 Claim 1 discloses a first guide indicating a maximum size related to an object to be detected from the image captured by the imaging unit and a second guide indicating a minimum size related to the object are superimposed); causing a display unit to display the image on which both of a first guide representing the maximum size and a second guide representing the minimum size are superimposed (See ‘699 Claim 1 discloses a display control unit configured to cause a display unit to display an image, captured by an imaging unit, on which a first guide indicating a maximum size related to an object to be detected from the image captured by the imaging unit and a second guide indicating a minimum size related to the object are superimposed); 
‘699 is silent to obtaining zoom information related to zoom magnification of the imaging unit; and changing the maximum size and the minimum size, in accordance with a change in the zoom magnification based on the zoom information. 
However, CHO discloses obtaining zoom information related to zoom magnification of the imaging unit; and changing the maximum size and the minimum size, in accordance with a change in the zoom magnification based on the zoom information. ([0022] discloses zoom magnification range based on a predetermined size range)  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify ‘699’s disclosure to include the above limitations in order to have a flexibility for different input parameters (predetermined size range). 
As to claims 2-8 & 10-16, these claims are rejected due to their dependence on claims 1, 9 & 17 and are rejected for the same reasons.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over MURAKAMI (U.S. Publication 2014/0153908) in view of CHO et al. (U.S. Publication 2014/0022351)
As to claims 1, 9 & 17, MURAKAMI discloses an information processing apparatus, comprising: an image obtaining unit configured to obtain an image captured by an imaging unit (105, Fig. 1 & [0032] discloses memory 105 is used as a buffer memory for temporarily storing the moving image signal); a setting unit configured to set a maximum size (603, Fig. 6 & [0073] discloses a maximum size of the object displayed) and a minimum size (602, Fig. 6 & [0073] discloses a minimum size of the object displayed) for detecting an object whose size is between the maximum size and the minimum size from the image; a display control unit configured to cause a display unit to display the image on which both of a first guide representing the maximum size and a second guide representing the minimum size are superimposed (See 602/603, Fig. 6); 


MURAKAMI is silent to obtaining zoom information related to zoom magnification of the imaging unit; and changing the maximum size and the minimum size, in accordance with a change in the zoom magnification based on the zoom information. 
However, CHO discloses obtaining zoom information related to zoom magnification of the imaging unit; and changing the maximum size and the minimum size, in accordance with a change in the zoom magnification based on the zoom information. ([0022] discloses zoom magnification range based on a predetermined size range)  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify MURAKAMI s disclosure to include the above limitations in order to have a flexibility for different input parameters (predetermined size range). 
As to claims 2 & 10, MURAKAMI in view of CHO discloses everything as disclosed in claims 1 & 9. In addition, MURAKAMI in view of CHO discloses wherein in a case where the maximum size and the minimum size are changed in accordance with the change in the zoom magnification, the display controlling unit configured to cause the display unit to display the image on which the first guide representing the changed maximum size and the second guide representing the changed minimum size are superimposed. (CHO’s [0022] discloses zoom magnification range based on a predetermined size range)(MURAKAMI’s 602/603, Fig. 6 discloses displaying max and min zoom levels)
As to claims 3 & 11, MURAKAMI in view of CHO discloses everything as disclosed in claims 1 & 9. In addition, CHO discloses wherein in a case where the zoom magnification of the imaging unit increases, the control unit configured to change the maximum size and the minimum size such that the maximum size and the minimum size increases. ([0022] discloses zoom magnification range based on a predetermined size range)  
As to claims 4 & 12, MURAKAMI in view of CHO discloses everything as disclosed in claims 3 & 11. In addition, MURAKAMI in view of CHO discloses wherein in a case where the maximum size and the minimum size are increased by the control unit, a size of each of the first guide and the second guide superimposed on the displayed image increases. (CHO’s [0022] discloses zoom magnification range based on a predetermined size range)(MURAKAMI’s 602/603, Fig. 6 discloses displaying max and min zoom levels)
As to claims 5 & 13, MURAKAMI in view of CHO discloses everything as disclosed in claims 1 & 9. In addition, CHO discloses wherein in a case where the zoom magnification of the imaging unit decreases, the control unit configured to change the maximum size and the minimum size such that the maximum size and the minimum size decreases. ([0022] discloses zoom magnification range based on a predetermined size range)  
As to claims 6 & 14, MURAKAMI in view of CHO discloses everything as disclosed in claims 5 & 13. In addition, CHO discloses wherein in a case where the maximum size and the minimum size are decreased by the control unit, a size of each of the first guide and the second guide superimposed on the displayed image decreases. (CHO’s [0022] discloses zoom magnification range based on a predetermined size range)(MURAKAMI’s 602/603, Fig. 6 discloses displaying max and min zoom levels)
As to claims 7 & 15, MURAKAMI in view of CHO discloses everything as disclosed in claims 1 & 9. In addition, MURAKAMI discloses wherein a shape of each of the first guide and the second guide is a rectangle. (MURAKAMI’s 602/603, Fig. 6 discloses displaying max and min zoom levels)
As to claims 8 & 16, MURAKAMI in view of CHO discloses everything as disclosed in claims 1 & 9. In addition, CHO discloses a detection unit configured to detect an object whose size is between the maximum size and the minimum size. (CHO’s [0022] discloses zoom magnification range based on a predetermined size range)
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661